EXHIBIT 10.6

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (this "Amendment") dated as of April 22, 2015, to the Executive
Employment Agreement (the "Agreement") dated July 25, 2013, by and between
Matthew Revord ("Executive") and Potbelly Corporation ("Company").

 

The parties desire to amend the Agreement as set forth herein.

 

Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, the parties hereby agree as follows:

 

 

1.

Amendment. Paragraph 3(f) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

"(f)Equity Awards.  Executive shall be entitled to annual equity grants, if any,
as determined by the Compensation Committee.  All stock options that are
outstanding on the Effective Date, shall become fully vested on the Effective
Date.  If Executive resigns his/her employment on account of retirement (which,
solely for purposes of this Paragraph 3(f), shall mean a resignation by
Executive with or without good reason after Executive has completed at least 10
years of service with the Company and if such termination is not for any other
reason), all vested stock options that are outstanding on the Termination Date
shall remain exercisable in accordance with the terms of the stock option
agreement evidencing such stock option for five (5) years after the Termination
Date (or, if less, the expiration date of such stock option).  Notwithstanding
the preceding sentence, if, after the Termination Date, Executive becomes
employed on a full-time basis or provides consulting services on a full-time
basis for another employer or entity (as determined in the reasonable judgment
of the Board) (the "Reemployment Date"), then the options shall remain
exercisable in accordance with the terms of the stock option agreement
evidencing such stock option until the earlier of (i) ninety (90) days following
the Reemployment Date or (ii) the expiration date of the stock option
term.  Executive shall provide written notice to the Company of any
post-Termination Date employment that could reasonably be expected to constitute
full-time employment for purposes of this Paragraph 3(f)."

 

 

2.

Counterparts.This Amendment may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Amendment.

 

 

3.

Miscellaneous.  Unless otherwise stated, capitalized terms are as defined or
provided in the Agreement.  The Agreement, as amended hereby, is ratified and
affirmed in all respects and shall continue in full force and effect.  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

Potbelly Corporation

 

 

/s/ Aylwin Lewis_____________________

 

By: Aylwin Lewis

 

Its: President and Chief Executive Officer

 

Matthew Revord

 

 

/s/ Matthew Revord_______________________

 

By: Matthew Revord

 

Its: Senior Vice President, General Counsel

 

 

 

 

 